Citation Nr: 0614356	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin lesions on the 
right buttock and low back.

3.  Entitlement to service connection for a skin disorder of 
the hands.  

4.  Entitlement to an increased rating for residuals of a 
service-connected right 4th finger amputation, currently 
rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1962 to 
September 1982.

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that, in pertinent part, denied the 
benefits sought.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  The 
veteran's notice of disagreement also addressed other issues, 
but his substantive appeal addressed only the issues that are 
listed on page 1.  

Entitlement to service connection for PTSD and for a skin 
disorder of the hands is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Competent medical evidence reflects that herpes simplex 
lesions on the right buttock and low back began during active 
military service. 

2.  The residuals of a service-connected right 4th finger 
amputation are manifested by a complete amputation at the 
proximal interphalangeal (PIP) joint with no metacarpal 
involvement or loss of metacarpal bone.

3.  A scar at the right 4th finger amputation site is 
asymptomatic.


CONCLUSIONS OF LAW

1.  Herpes simplex lesions on the right buttock and low back 
were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2005).

2.  The criteria for a schedular rating in excess of 10 
percent for residuals of a right 4th finger amputation are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5155 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

Concerning the claim of entitlement to service connection for 
herpes simplex lesions, which is granted below, the United 
States Court of Appeals for Veterans Claims (Court) has 
concluded that VA's duties to assist and to notify do not 
apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

In view of the Board's favorable decision on this issue, the 
only further assistance necessary is to notify the veteran 
that the RO will assign an initial disability rating for 
herpes simplex lesions of the low back and right buttock and 
an initial effective date for that rating.  In this case, the 
effective date for the initial rating must be based on the 
date that the RO received the veteran's claim for service 
connection.  

Concerning the claim for an increased rating for the right 
4th finger amputation, VA has made required efforts to notify 
the veteran of the information and evidence needed to 
substantiate his claim.  VA provided a rating decision, a 
statement of the case, and a supplemental statement of the 
case (SSOC).  VA sent a notice letter in June 2002.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claim.  These documents informed the veteran of 
what evidence is needed to substantiate the claim.  The 
letter also told the veteran what evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  A VA 
examination report is associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its notice letter prior to the initial 
adverse decision, as required.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
the Court stressed that where a disability rating is to be 
assigned, the notice letter should also discuss the 
requirements for the effective date for that rating.  In the 
present appeal, because a new disability rating is not being 
assigned for the right 4th finger amputation or scar, no 
unfair prejudice to the veteran will result from the Board's 
handling of the matter.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records reflect that an abscess 
on the hip was treated in October 1969 and that in 1981 he 
was counseled for stress management.

According to a June 2002 VA general medical examination 
report, the veteran reported "shingles" and/or an outbreak 
of vesicles and inflammation on the right buttock during 
service with recurrences since then.  He associated these 
skin outbreaks with periods of extreme stress.  The VA 
examiner felt that the lesions were not shingles and opined 
that the lesions represented herpes simplex that "probably 
did originate in service."  The examiner noted two areas of 
mild chronic hyperpigmentation in the right buttock area and 
one just to the right of the lumbosacral spine area.  The 
relevant impression was recurrent herpes simplex.

In October 2005, the veteran testified before the undersigned 
that during active service he received three gamma globulin 
injections in the right buttock at the exact site of the 
later flare-ups.  He testified that he experiences three to 
four flare-ups per year that itch and burn.  He testified 
that a former personal physician had told him that this was 
shingles.

The veteran himself has attempted to link herpes simplex 
lesions to active service; however, he does not have 
specialized training in a health care field.  Lay statements 
are considered to be competent evidence of symptoms of 
disease, disability, or injury; however, when the 
determinative issue involves a question of medical nature, 
such as the diagnosis or etiology of a claimed disorder, only 
those who have specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The VA examiner's favorable nexus opinion is persuasive, as 
it appears to be based on correct facts.  Moreover, because 
the veteran is competent to report clearly observable 
symptoms, his testimony is credible, competent evidence of 
"continuity of symptomatology" as required by 38 C.F.R. 
§ 3.303 (b).  After weighing all the medical evidence, 
including the testimony, and noting that there is no medical 
opinion that tends to controvert the favorable opinion, the 
Board finds that the evidence favors the claim. 

Because "herpes simplex" represents the most accurate 
description of the current disorder, the Board will grant 
entitlement to service connection for herpes simplex lesions 
of the right buttock and low back.  

Increased Rating 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The right ring finger has been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 5227-5155.  
The veteran is right hand dominant.  Under Diagnostic Code 
5227, favorable or unfavorable ankylosis of the ring finger 
of either hand warrants a noncompensable evaluation.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches of the median transverse of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under 
diagnostic codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  In this case, there is no 
ankylosis.  In fact, the right ring finger has been 
completely amputated.

Effective August 26, 2002, some diagnostic codes listed at 
§ 4.71a were changed; however the only change relevant to the 
fingers simply replaced the term "middle" finger with the 
term "long" finger and does not affect this case. 

Amputation of the right ring finger at the proximal 
interphalangeal joint is shown, according to a June 2002 VA 
compensation examination report.  The veteran recently 
testified that the amputation causes problems when eating and 
grasping.  The veteran has not alleged any other difficulty 
or difficulty with the scar associated with amputation.  
Thus, the Board finds the scar to be asymptomatic.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 10 percent 
rating is warranted for amputation at the proximal 
interphalangeal joint or proximal thereto (either hand), 
without metacarpal resection.  With metacarpal resection 
(more than 1/2 of that bone lost), a 20 percent rating is 
warranted (either hand).  Thus, the current manifestations do 
not more nearly approximate the criteria for a 20 percent 
rating.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an increased schedular disability rating for the right 
4th finger is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for herpes simplex skin lesions of the low 
back and right buttock is granted.  

An increased rating for residuals of amputation of the right 
4th finger is denied.


REMAND

The veteran claims that his PTSD stressors stem from his 
military occupation as a photographer of grisly accident 
scenes and crime scenes and developing the film.  He 
submitted private mental health reports dated in 2002 that 
contain a diagnosis of PTSD.  The only stressor mentioned in 
those reports is the sight of two deceased perpetrators who 
were shot by soldiers during an attempt to penetrate an 
airbase in Thailand during the 1968 Tet offensive.  During a 
hearing before the undersigned Veterans Law Judge in October 
2005, however, the veteran testified that his stressors 
included photographing gruesome aircraft accident scenes and 
other corpses, including a child who was accidentally 
electrocuted. 

As noted above, a diagnosis of PTSD has been indicated.  In 
addition to a diagnosis of PTSD, service connection for PTSD 
requires credible supporting evidence that the claimed 
stressor occurred (where the stressor is not based on the 
veteran's participation in combat); and, there must be a 
link, established by medical evidence, between current 
symptoms and an in-service stressor. 

The veteran's airman proficiency reports corroborate that his 
official duties included, from time to time, photographing 
aircraft accident victims and auto accidents and victims (and 
developing the film), and providing photos and film 
developing for an undisclosed special investigation.  In 
fact, he was commended for the thoroughness of his work in 
these areas.  Thus, official Air Force records do tend to 
corroborate his claimed in-service stressors.

What is lacking in this claim is a link, established by 
medical evidence, between current PTSD symptoms and the 
corroborated in-service stressor of photographing aircraft 
accident victims and other victims (and developing the film).  
The veteran should therefore be offered a VA PTSD 
compensation examination so that a psychiatrist can determine 
whether the diagnosis of PTSD can be sustained based on the 
verified stressors mentioned above, that is, the 
photographing of various fatalities during active military 
service.

Concerning entitlement to service connection for a skin 
disorder, during his October 2005 hearing, the veteran 
clarified that the claim involved the skin of both hands, 
which became chronically inflamed during active military 
service due to photographic chemicals and solutions used in 
the dark room.  He testified that he was currently seeing a 
private dermatologist for his hands.  The private reports are 
not of record, but should be obtained.

The veteran should then be afforded a dermatology 
compensation examination, at which time a VA dermatologist 
can elicit a complete history and other details of the 
claimed skin disorder of the hands, examine them, and 
determine the nature and etiology of the claimed skin 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App 
473 (2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist in developing the issues 
remaining on appeal.

2.  The AMC should attempt to obtain all 
private medical reports concerning 
treatment for PTSD and for a skin 
condition of the hands.  The veteran 
reported that a private dermatologist has 
treated his hands.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for appropriate VA 
examinations by a psychiatrist and by a 
dermatologist.  The claims file should be 
made available to these physicians, who 
are asked to review the claims file.  

The psychiatrist is asked to examine the 
veteran, elicit a detailed list of 
stressors, and determine whether he has 
PTSD or any other mental disorder due to 
active military service.  If PTSD is 
found, the psychiatrist is asked to 
clearly set forth which claimed stressor 
or stressors caused the veteran's PTSD.  
The psychiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychiatrist should state the reason.

The dermatologist is asked to elicit a 
complete history of symptoms concerning 
the skin of the veteran's hands, examine 
the hands, and offer a diagnosis of any 
skin disorder found.  For each skin 
disorder of the hands found, the 
dermatologist is asked to address whether 
it is at least as likely as not (50 
percent or greater probability) that this 
disability had its onset in service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for PTSD 
and for a skin disorder of the hands.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


